 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Case No. 2:17-cr-00221-JAD-EJY
Plaintiff,
ORDER TEMPORARILY
Vs. UNSEALING PROCEEDING
ERICA CALDWELL (3),

Defendant.

 

On December 30, 2019, this Court received a request from
Felicia Zabin, Court Reporter, for a transcript of the sealed
hearing on August 29, 2018.

IT IS THEREFORE ORDERED that the reporter notes of said
hearing shali be unsealed for the limited purpose of providing
the transcript as requested by CHRISTOPHER BURTON. The
Original reporter notes shall thereafter be resealed, together
with the certified copy of the transcript delivered to the
Clerk pursuant to 28 U.S.C. § 753(b), until further order of
this Court.

If IS FURTHER ORDERED that Felicia Zabin, Court Reporter,
shall not disclose the contents of the transcript of the
sealed proceeding to anyone other than the parties or
representative of the parties directly concerned with this

case.
tn
DATED this 3d day of dteadex, 2019

 

JENNIFER)JA. DOR
United StateS” District ™Tourt Judge

 

 
